Citation Nr: 0334158	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic renal 
insufficiency secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post coronary artery bypass graft 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
October 1966.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Buffalo, New York Regional Office 
(RO).


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran has raised the possibility that he has developed 
chronic renal insufficiency and heart disease secondary his 
service-connected diabetes mellitus.  38 C.F.R. § 3.310 
(2002).  Moreover, in Allen v. Brown, 7 Vet. App. 439, 448 
(1993), the U.S. Court of Appeals for Veterans Claims, (the 
Court) defined aggravation of a non-service-connected 
disability by a service connected disability as any 
additional impairment of earning capacity resulting from an 
already service-connected condition, and held that when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  

According to a May 2002 VA examination report, the examiner 
concluded that the veteran's chronic renal failure predated 
his diabetes and was not symptomatic at the time of the 
examination.  Moreover the examiner concluded that the 
veteran's longstanding hypertension was a significant risk 
factor for the development of the chronic renal 
insufficiency.  In addition the examiner concluded that the 
veteran's coronary artery disease also predated his diabetes 
by approximately 20 years.  However, the examiner did not 
address the question posed by Allen, that is, if the service-
connected diabetes mellitus did not cause the chronic renal 
insufficiency and coronary artery disease, does the service-
connected diabetes mellitus aggravate these conditions? 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See  
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

In view of the forgoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that once a 
veteran has submitted a substantially 
complete claim, that he/she be notified 
of any information, and any medical or 
lay evidence, not previously provided to 
the Secretary, that is necessary to 
substantiate the claim. The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for chronic renal 
insufficiency and coronary artery disease 
since May 2000.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Of particular 
interest would be treatment records from 
Binghamton General Hospital and Wilson 
Regional Memorial Hospital, pertaining to 
pertinent treatment of the veteran since 
2001.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard. 

3.  The veteran should be afforded 
appropriate VA examination to evaluate 
the chronic renal insufficiency and 
coronary artery disease.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should provide a specific 
medical opinion as to the following:

a.  Does the veteran have any 
current chronic renal insufficiency 
or coronary artery disease?  

b.  If so, is any currently 
demonstrated chronic renal 
insufficiency or coronary artery 
disease caused by the service-
connected diabetes mellitus?  

c.  If the diabetes mellitus did not 
cause any chronic renal 
insufficiency or coronary artery 
disease, were these disabilities 
aggravated by or increased in 
severity as a result of the service-
connected diabetes?  If such 
aggravation is found, the increment 
should be identified and defined in 
terms of actual reported findings on 
examination.

Any opinion provided should include 
discussion of specific evidence of 
record, including the May 2002 VA 
opinion.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


